Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 16, 2021 has been entered.  Applicant’s amendments to the claims have overcome each and every rejection and objection to the claims previously set forth in the Non-Final Office Action mailed April 16, 2021. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9 and 11-17 are allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claim 1, in particular the following elements: A rotary table wherein a manual ratchet having a lever arm and a ratchet member is further provided, which is mounted on the bearing plate-side transmission device in order to bring the ratchet member in engagement with the base plate-side transmission device by actuating the manual ratchet about a radially extending rotational axis.  The closest prior art, Christensen (US 4015661), fails to disclose all these missing elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723